
	

116 S630 IS: Arbitration Fairness for Consumers Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 630
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2019
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 with respect to arbitration.
	
	
		1.Short title
 This Act may be cited as the Arbitration Fairness for Consumers Act.
 2.PurposesThe purposes of this Act are to— (1)prohibit predispute arbitration agreements that force arbitration of future consumer financial product or service dispute; and
 (2)prohibit agreements and practices that interfere with the right of individuals and small businesses to participate in a joint, class, or collective action related to a consumer financial product or service dispute.
			3.No validity or enforceability of predispute arbitration agreements or joint-action waivers
 (a)In generalSubtitle C of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5531 et seq.) is amended by inserting after section 1036 (15 U.S.C. 5536) the following:
				
					1036A.No validity or enforceability of predispute arbitration agreements or joint-action waivers
 (a)DefinitionsIn this section: (1)Class actionThe term class action means a lawsuit in which 1 or more parties seek or obtain class treatment pursuant to rule 23 of the Federal Rules of Civil Procedure or comparable rule or provision of State law.
 (2)Consumer disputeThe term consumer dispute means a dispute between— (A)an individual, including an individual who seeks certification as a class under rule 23 of the Federal Rules of Civil Procedure or a comparable rule or provision of State law, who for personal, family, or household purposes, seeks or acquires—
 (i)real or personal property; (ii)services, including services related to digital technology;
 (iii)securities or other investments; (iv)money; or
 (v)credit; and (B)the seller or provider of such property, services, securities or other investments, money, or credit, including a third party involved in the selling, providing of, payment for, receipt or use of information about, or other relationship to any such property, services, securities or other investments, money, or credit.
 (3)Predispute arbitration agreementThe term predispute arbitration agreement means an agreement to arbitrate a dispute that has not yet arisen at the time of the making of the agreement.
 (4)Pre-dispute joint-action waiverThe term pre-dispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.
							(b)No validity or enforceability of predispute arbitration agreements or joint-Action waivers
 (1)In generalNotwithstanding any other provision of law, no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to a consumer dispute between a covered person and a consumer that relates to a consumer financial product or service.
 (2)ApplicabilityAn issue as to whether this section applies with respect to a dispute shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate and the validity and enforceability of an agreement to which this section applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing the agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator..
 (b)Technical and conforming amendmentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by inserting after the item relating to section 1036 the following:
				1036A. No validity or enforceability of predispute arbitration agreements or joint-action waivers..
 4.ApplicabilityThis Act, and the amendments made by this Act, shall apply with respect to any dispute or claim that arises or accrues on or after the date of enactment of this Act.
		
